                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             JONESBORO DIVISION

MARK BUTLER                                                                    PLAINTIFF

V.                            CASE NO. 3:19-cv-00270 JM

BURCHAM, et al.                                                             DEFENDANTS

                                          ORDER

       Plaintiff Mark Butler, currently in custody at the Craighead County Detention

Center, filed a pro se complaint pursuant to 42 U.S.C. § 1983 (Doc. No. 2), along with an

application to proceed in forma pauperis (“IFP motion”) (Doc. No. 1).

       Because Butler’s complaint must be dismissed, without prejudice, pursuant to the

three-strikes provision of the Prison Litigation Reform Act (“PLRA”), he is not entitled to

in forma pauperis status. Accordingly, his IFP Motion (Doc. No. 1) is denied.

       Under the three-strikes provision of the PLRA, a prisoner’s in forma pauperis action

must be dismissed, sua sponte or upon a motion of a party, if the prisoner has “on 3 or

more prior occasions, while incarcerated or detained in any facility, brought an action or

appeal in a court of the United States that was dismissed on the grounds that it is frivolous,

malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is

under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g). The Eighth

Circuit has upheld the constitutionality of the three-strikes provision. Higgins v. Carpenter,

258 F.3d 797, 801 (8th Cir. 2001).

       Records in the office of the Clerk of Court for the Eastern District of Arkansas reveal

that Butler has had three prior civil actions dismissed for failure to state a claim upon which
relief may be granted. See Butler v. Blackman, 3:10CV00032 JMM; Butler v. Smith,

3:10CV00172 JMM; and Butler v. Craighead County Detention Center, 3:14CV00192

BSM.

       Butler nonetheless may proceed in forma pauperis if he establishes that he is in

imminent danger of serious physical injury. See 28 U.S.C. § 1915(g); Ashley v. Dilworth,

147 F.3d 715, 717 (8th Cir. 1998). Butler alleges that he was racially profiled when he

was arrested for “possession and paraphernalia.” (Doc. No. 2 at 4.) These allegations do

not satisfy the imminent danger exception to the three strikes rule. Further, Butler’s

complaint does not otherwise indicate or suggest that he is in imminent danger.

       IT IS THEREFORE ORDERED THAT:

       1. Butler’s complaint is DISMISSED WITHOUT PREJUDICE. Should he wish to

continue this case, Butler must submit the statutory filing and administrative fees of $400

to the Clerk of the Court, noting the above case style number, within thirty (30) days of the

entry date of this order, along with a motion to reopen the case. Upon receipt of the motion

and full payment, this case will be reopened.

       2. Butler’s IFP Motion (Doc. No. 1) is DENIED.

       3. Furthermore, it is CERTIFIED that an in forma pauperis appeal from this order

or any judgment entered hereunder would not be taken in good faith.

       IT IS SO ORDERED this 3rd day of October, 2019.



                                          UNITED STATES DISTRICT JUDGE



                                             2
